Citation Nr: 0916592	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  92-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for liver cancer for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1953; he died in March 1990.  The appellant is his 
surviving spouse.

This matter arises from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  The appellant appealed to the Board of Veterans' 
Appeals (Board) for appellate consideration.

The Board originally denied the appellant's claims in August 
1994.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 1995, the Court vacated the Board's decision, and 
remanded the case for further action and adjudication.  

Following further development, the Board again denied the 
appellant's claims in January 2000.  The appellant again 
appealed the case to the Court.  In March 2001, the Court 
again remanded the case to the RO for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2001 and July 2003, the Board again remanded this 
case.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran did not establish 
service connection for any disabilities; he had a claim 
pending for service connection for liver cancer when he died 
in March 1990.


2.  According to the Certificate of Death, the Veteran died 
in March 1990, due to multi system organ failure due to or as 
a consequence of liver cancer and sepsis.

3.  Liver disease including cirrhosis and liver cancer were 
not manifest during service, liver cancer was not manifest 
within one year of separation, and post-service diagnosis of 
liver cancer is not attributable to service

4.  Cirrhosis of the liver played a role in the development 
of the Veteran's liver cancer.

5.  Exposure to ionizing radiation in service is not 
etiologically related to the Veteran's cirrhosis or liver 
cancer.


CONCLUSIONS OF LAW

1.  Liver cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 12002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 3.304, 3.307, 
3.309, 3.311, 3.312 (2008).

3.  The criteria for payment of accrued benefits based on a 
claim for service connection for liver cancer which was 
pending at the time of the Veteran's death are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.1000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In any event, the Board finds that any deficiency in 
the notice to the claimant or the timing of these notices is 
harmless error.  See Overton  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in dependency and indemnity compensation (DIC) cases 
where the veteran was service-connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 In this case, the Veteran was not service-connected during 
his lifetime.  

In this case, the claimant was provided pertinent information 
in the SOC as well as in the SSOCs and the VCAA letter.  She 
demonstrated that she had actual knowledge of what was needed 
to establish her claim as she has submitted multiple items of 
medical evidence as well as written arguments.  In addition, 
VA remanded this case several times to fully develop the 
claim.  Thus, VA has obtained all relevant evidence.  
Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish her claim since VA has obtained all relevant 
evidence.  Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the claimant and 
the essential fairness of the adjudication process in this 
case was preserved.  

As noted, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  Medical opinions 
are of record.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Competency and Credibility

The appellant as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the appellant is competent to report what she has observed, 
she does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The appellant is not competent to 
provide more than simple medical observations.  The current 
medical assessments are complex.  Thus, the appellant's lay 
assertions are not competent or sufficient in this regard.  


Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including a malignant tumor or cirrhosis of 
the liver, if manifested to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the VA Under Secretary for Benefits for further 
consideration.  The Under Secretary for Benefits is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the Under 
Secretary for Benefits determines that there is no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311.  The list 
of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).

The service treatment records do not reflect any complaints, 
findings, treatment or diagnosis of any liver disease or 
injury to include liver cancer.  Likewise, there is no 
evidence of complaints, findings, treatment, or diagnosis of 
liver cancer or cirrhosis of the liver in the initial post-
service year.  

Service records indicate that the Veteran participated in 
Operation BUSTER-JANGLE, an atmospheric nuclear weapons test 
conducted in 1951.  

Post service, VA medical treatment records show that the 
Veteran was treated on several occasions for chronic 
alcoholism which reportedly resulted in damage to his liver.  
A VA treatment record dated in December 1986 shows that the 
diagnoses included chronic alcoholism with cirrhosis of 
liver.  In April 1989, a history of chronic alcoholism was 
noted.  The Board also notes that a record dated in May 1989 
shows that the Veteran was diagnosed with hepatitis B.  This 
was diagnosed on the basis of a positive test for the 
hepatitis B surface antigen.  The treatment record reflects 
that the Veteran was instructed regarding precautions which 
he must take in order to avoid spreading the disease.  A 
record dated later in May 1989 shows that some members of his 
family had now been vaccinated against the disease.

The earliest medical records containing any references to 
liver cancer are dated in June 1989 when liver cancer was 
diagnosed via biopsy.  This occurred over three decades after 
the Veteran was discharged from service.  The Veteran 
subsequently underwent a liver transplant.  A pathology 
report from the Ohio State University dated in January 1990 
shows that the resected liver was found on microscopic 
examination to have (1) cirrhosis, micro and macronodular, 
with mild activity; and (2) hepatocellular carcinoma, high 
grade.  A discharge summary from the Ohio State Regional 
University shows that the Veteran had a one year history of 
hepatocellular carcinoma of the liver who presented for a 
liver transplant.  It was noted that he also had a history of 
chronic obstructive pulmonary disease (COPD), chronic 
urticaria, noncontrolled diabetes mellitus, prostatitis, 
alcoholic cirrhosis, and a history of profound alcohol abuse, 
though he claimed to have had nothing to drink within the 
past three years.  The report contains extensive details 
regarding the hospital course from the liver transplant 
surgery in January 1990 leading up to the Veteran's death in 
March 1990.

An Ohio State University post-mortem report shows that an 
autopsy was conducted following the Veteran's death.  It was 
noted that the Veteran had been diagnosed with hepatocellular 
carcinoma in June 1989.  Complicating medical conditions 
included a history of chronic obstructive pulmonary disease, 
non-insulin dependent diabetes mellitus, and alcoholic 
cirrhosis of the liver.  He had undergone a liver transplant 
on January 1, 1990, and this was complicated by repeated 
biliary leakage necessitating an exploratory laparotomy and 
multiple other surgical interventions were necessary.  The 
Veteran's status deteriorated and he unfortunately died two 
months after the transplantation in March 1990.  During the 
autopsy, no anatomical cause of death was noted.  The most 
likely cause of death was multi-organ failure and shock in 
the setting of multiple operations following orthoptic liver 
transplant for hepatocellular carcinoma.

The Veteran did not have any of the types of cancer that are 
presumptively service connected pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Primary liver cancer is 
one of the cancers; however, the statute specifically 
excludes liver cancer when cirrhosis or hepatitis B is 
indicated.  In the present case, the Veteran clearly had 
cirrhosis of the liver prior to the time that he developed 
liver cancer.  As noted above, there were also indications of 
hepatitis B.  Accordingly, the Board finds that the 
presumption contained in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) is not applicable in this case.  Thus, service 
connection is not warranted on that basis.  

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that liver cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, the RO referred the 
claim for a radiation dose estimate and an opinion with 
respect to the likelihood that the cirrhosis or liver cancer 
resulted from the Veteran's radiation exposure.

A letter from the Defense Nuclear Agency dated in January 
1990 shows that research and scientific dose reconstruction 
indicated that the Veteran's upper limit dose for the period 
of October 22, 1951 (the date of the first BUSTER-JANGLE 
detonation) to November 20, 1951 (the date of the Veteran's 
departure from the Nevada Test Site) was 0.14 rem gamma.  No 
mean or lower limit doses were available. It was also stated 
that due to the distance of the Veteran's unit from ground 
zero, he had virtually no potential for exposure to neutron 
radiation.

The dose estimate information was submitted to the Chief 
Medical Director of the VA for an opinion as to radiation 
exposure.  In an opinion dated in July 1990, the Acting 
Associate Deputy Chief Medical Director offered the following 
comments:

1.  As you requested, VHS&RA has reviewed the file of 
[the Veteran].  He received a maximal dose of 0.14 rem 
gamma, with virtually no neutron irradiation and less 
than 0.150 rem 50-year committed dose equivalent to bone 
and liver at age 21 while in military service.  The rem 
gamma dose was reconstructed. He was a long-time smoker.  
[The Veteran] developed hepatocellular carcinoma of the 
liver 38 years after his exposure.

2.  It is calculated that exposure to 1.2 rad or less at 
age 21 provides a 99 percent credibility that there is 
no reasonable possibility that it is as likely as not 
that the Veteran's liver cancer is related to his 
exposure to ionizing radiation.  (CIRRPC Scientific 
Panel Report No.6, 1988).  It appears that a higher dose 
of external gamma irradiation to the liver would be 
required since the risk the calculations are largely 
based on internal high-LET emitters.  (Health Effects of 
Exposure to Low Levels of Ionizing Radiation, BEIR V, 
1990, pages 303 to 306).

3. The Veteran's dose was lower than the cited value and 
it is unlikely that his disease can be attributed to 
exposure to ionizing radiation in the service.

Similarly, an April 1999, opinion from the Chief Public 
Health and Environmental Hazards Officer concerning the 
relationship between the Veteran's disabilities and exposure 
to radiation in service contains the following information:

1.  This is in response to your undated memorandum.

2.  The Defense Threat Reduction Agency estimates the 
veteran was exposed to the following doses of ionizing 
radiation during military service: external neutron 0.00 
rem; external gamma, total and upper bound - 0.2 rem; 
internal 50 year committed dose equivalent to the liver 
and all other organs - 0.0 rem (less than 0.001 rem).

3.  It is calculated that exposure to 1.23 rads or less 
at age 21 provides a 99 percent credibility that there 
is no reasonable possibility that it is as likely as not 
that the Veteran's liver cancer is related to exposure 
to ionizing radiation  (Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, page 29).  The 
liver is considered to be moderately susceptible to 
radiation-induced cancer based on a number of 
epidemiological studies including studies of Japanese 
atomic bomb survivors (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, pages 
73, 184 and 185).

4.  Damage to the liver other than neoplastic 
transformation, if caused by radiation, would be an 
example of a deterministic effect.  Deterministic 
changes generally are considered to have a threshold.  
The probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects is close to zero (Institute of 
Medicine Report, Adverse Reproductive Outcomes in 
Families of Atomic Veterans; The Feasibility of 
Epidemiologic Studies, 1995, pages 23- 24). Radiation 
therapy doses of hundreds or thousands of rads can 
result in significant liver damage and cirrhosis has 
been seen in patients who received thorotrast (Mettler 
and Upton, pages 249- 252).

5.  The CIRRPC report does not provide screening doses 
for prostate cancer. The sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low 
and not clearly established (Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), pages 316- 
318; Mettler and Upton, page 168).

6.  In light of the above, in our opinion it is unlikely 
that the Veteran's cirrhosis of the liver, cancer of the 
liver, or prostate cancer can be attributed to exposure 
to ionizing radiation in service.

The appellant submitted a private medical opinion to counter 
the aforementioned opinions.  In a June 2001 letter, C.N.B., 
M.D., stated that it was clear that the Veteran was exposed 
to internal and external radiation during service.  He cited 
to a study, the National Research Councils Biological Effects 
of Radiation (Bear V), dated in 1990, that showed an 
induction of liver cancer in animals exposed to radiation.  
He also referred to the dose estimate studies and opined that 
they were inaccurate because the Veteran was not wearing a 
film badge and the dose that the Veteran received was 
therefore only an estimate based on population data and was 
therefore not very accurate, and because the dose estimate 
report did not show any error ranges.  Dr. B. discussed that 
time and distance were two major components of radiation 
exposure and that any dose estimates based on concepts like 
"100-1000 yards" or "about 15 minutes" were very 
inaccurate and flawed.  With regard to the VA opinions 
previously cited, Dr. B. asserted that neither physician had 
any special training in radiation physics or the short or 
long-term hazards of radiation exposure, neither physician 
addressed the inaccuracies of the dose estimates, neither 
physician discussed a private physician's (R.K., M.D.) 
letters (addressed below in this decision), and neither 
physician addressed the dose response curve or referenced the 
landmark article, Cancer Incidence in Atomic Bomb Survivors.  

In August 2001, the Board remanded this case.  It was noted 
that the June 2001 report by Dr. B. disputed the validity of 
the dose estimate provided by the Defense Threat Reduction 
Agency.  In his report, Dr. B. noted that he reviewed the 
record and it was his opinion that the Veteran's 
hepatocellular carcinoma was caused by his exposure to 
radiation during service.  Specifically, Dr. B. noted that 
the dose estimate of 0.201 rem was flawed and likely 
inaccurate.  Dr. B. indicated that evidence of record shows 
that film badges were inaccurate to +/- 100 percent to +/- 40 
percent and therefore the dose estimate should have +/- 
percentages associated with it.  The Board concluded that Dr. 
B. was a credible source and that his report required 
referral to an independent expert for reconciliation of a 
material difference between his dose estimate and the 
estimate provided by the Defense Threat Reduction Agency.

Thereafter, the following was requested:

Pursuant to 38 C.F.R. § 3.311, the RO should refer this 
matter to an independent expert selected by the Director 
of the National Institutes of Health, who shall prepare 
a separate radiation dose estimate for consideration in 
adjudicating the present appeal.

In response, in September 2002, another opinion from the 
Chief Public Health and Environmental Hazards Officer was 
received.  She provided the following information:

1.  This is in response to your undated memorandum dated 
September 16, 2002.

2.  The following comments are offered regarding factors 
considered with respect to the Board of Veterans Appeals 
remand:

a.  Probable dose:  In accordance with instructions in 
your memorandum, the Veteran is considered to have 
received a radiation does of 0.402 rem.  

Discussion:  Use of this radiation dose constitutes a 
100 percent increase over the dose of 0.201 rem reported 
by the Defense Threat reduction Agency.  This adjustment 
was made based on information from the National Bureau 
of standards cited by the claimant's expert.  A dose of 
0.402 rem was a low dose of ionizing radiation (for 
comparison, the current annual occupational limit set by 
the Nuclear Regulatory Commission was 5 rem (Mettler and 
Upton, Medical effects of Ionizing Radiation, 2nd 
Edition, 1995, page 12)).  Most effects of ionizing 
radiation have been observed only at doses of generally 
20 rads or more received over a brief period (Schull, 
Effects of Atomic Radiation, 1995, page 132).  

b.  Relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific 
pathology-Organ/tissue involved: liver.  Specific 
pathology: hepatocellular carcinoma, high-grade; 
cirrhosis, micro and macronodular, with mild activity.  

Discussion: 

1.  Liver cancer: The liver is considered to have a 
comparatively moderate susceptibility to radiation-
induced cancer based on a number of epidemiological 
studies including studies of Japanese atomic bomb 
survivors Mettler and Upton, Medical effects of 
Ionizing Radiation, 2nd Edition, 1995, pages 73, 
184, and 185).  It is calculated that exposure to 
1.23 rads or less at age 21 provides a 99 percent 
credibility that there was no reasonable 
possibility that it is as likely as not that the 
Veteran's liver cancer is related to exposure to 
ionizing radiation (Committee on Onteragency 
Radiation Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, page 29).

For comparison purposes, the Interactive 
Radioepidemiological Program (IREP) of the National 
Institute of Occupational Safety and health (NIOSH) 
(which is available on the Internet at 
http://198.165.152/irep_niosh/) also was utilized.  
This computer software calculated a 99 percentile 
value for the probability of causation of 2.54 
percent (attachment was provided).  

2.  Cirrhosis: The CIRRPC report does not provide 
screening doses for cirrhosis.  Damage to the liver 
other than neoplastic transformation, if caused by 
radiation, would be an example of deterministic 
effect.  Deterministic changes generally are 
considered to have a threshold.  The probability of 
causing harm inmost healthy individuals at doses of 
less than 10 rem as a result of deterministic 
effects was close to zero (Institute of Medicine 
Report, Adverse Reproductive Outcomes in Families 
of Atomic Veterans: The Feasibility of 
Epidemiologic Studies, 1995, pages 23-24).  Using 
data on pages 422 and 423 in the scientific paper 
by Wong, et al, Noncancer Disease Incidence in the 
Atomic Bomb Survivors: 1958-1986, Radiation 
Research 135 (1993), pages 418-429, included in the 
Veteran's claims file and cited by Dr. K., it is 
estimated that there is less than a 1 percent 
increased risk of chronic liver disease and 
cirrhosis after a radiation dose of less than 1 
rad.  

c.  The Veteran's gender and pertinent family history-
Male; family history apparently negative for liver 
cancer.  

Discussion: Females generally tend to be at higher risk 
from radiation than males (Hendee and Edwards, Health 
Affects of exposure to Low-Level Ionizing Radiation, 
1996, Table 8.5, page 247).  Male rates are incorporated 
into the CIRRPC screening doses, except for breast 
cancer (page B-3).  Family history non-contributory.

d.  The Veteran's age at time of exposure: Discussion: 
In general, adults tend to be less sensitive to 
radiation than children (Report of the National 
Institutes of Health (NIH) Ad Hoc Working Group to 
Develop Radioepidemiologic Tables 1985, page 18; Hendee 
and Edwards, Table 8.5, page 247; Ron, Ionizing 
Radiation and Cancer Risk: evidence from Epidemiology, 
Radiation Research 150 (Supplement), 1998, page S38).  
Age at exposure is incorporated into the CIRRPC 
screening doses (page B-3).  

e.  The time-lapse between exposure and the onset of 
disease-Approximately 37 years.  

Discussion:  The minimum latency period following 
radiation exposure for malignancies except for leukemia 
and bone cancer is felt to be 5-10 years (CIRRPC report, 
page 9).  

f.  The extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
the development of the disease-The Veteran is reported 
to have been a heavy smoker and to have been treated for 
alcoholism.  

Discussion:  Tobacco and alcohol are recognized as risk 
factors for conditions predisposing to or associated 
with hepatocellular cancer (DeVita et al., Cancer, 6th 
edition, 2001, page 1162).  Alcohol is recognized as a 
cause of micro and macronodular cirrhosis (Braunwald et 
al., Harrison's Principles of Internal Medicine, 15th 
edition, 2001, page 1754).

3.  In light of the above, in our opinion, it is 
unlikely that the Veteran's cirrhosis of the liver or 
liver cancer can be attributed to ionizing radiation 
during service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, as 
it pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, the Board finds that the VA opinions are more 
probative than the opinion of Dr. B.  The Chief Public Health 
and Environmental Hazards Officer fully addressed the 
contentions of Dr. B. regarding the validity of the dose 
estimate provided in this case.  The Board remanded this case 
for a more thorough opinion which was provided.  She cited to 
numerous and persuasive medical authorities in her opinion 
and she fully explored the Veteran's background including 
inservice radiation exposure, his medical history, his 
gender, his family history, his age at the time of exposure, 
the time lapse between exposure and onset of disease, as well 
as the exposure to radiation and other carcinogens outside of 
service.  Although Dr. B. is competent to provide a medical 
opinion, the most recent opinion of the Chief Public Health 
and Environmental Hazards Officer, taken in conjunction with 
the prior VA opinions cited above, is more comprehensive with 
regard to the facts of this case and the pertinent medical 
studies and authorities which have addressed relevant matters 
regarding radiation exposure.  

Further, the Board finds that the dose estimates in this case 
are valid, contrary to Dr. B.'s assertions to the contrary.  
In addition, certainly as the Chief Public Health and 
Environmental Hazards Officer, this physician has expertise 
in the area of medicine pertinent to this case.  Thus, the 
opinion of the Chief Public Health and Environmental Hazards 
Officer is the most probative evidence regarding the 
inservice radiation exposure.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.).  Because her opinion weighs against 
the appellant's claim and the Board finds that opinion to be 
the most probative evidence, service connection cannot be 
granted for the cause of the Veteran's death under 38 C.F.R. 
§ 3.311.

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the 
appellant has presented medical opinions from one of the 
Veteran's treating physicians, R.K., M.D., which are to the 
effect that the Veteran's liver cancer was attributable to 
his radiation exposure in service.  In a December 1990 
letter, Dr. K. made the following comments:

[The Veteran] was a patient of mine from 1989 to 1990.  
He underwent a liver transplant because of 
hepatocellular carcinoma.  The hepatocellular carcinoma 
was not resectable except by transplantation and arose 
in a cirrhotic liver.  Although the liver showed some 
components of both macro and some micronodular 
cirrhosis, the overall appearance of the liver was that 
of macronodular cirrhosis.  The hepatocellular carcinoma 
probably arose in the cirrhotic liver.  The etiology of 
the cirrhosis is unknown however, as you are probably 
aware, I understand that [he] was one of the "atomic 
veterans" and was within several miles of the atomic 
bomb test in the early 50's.  As you know studies have 
shown that there is about a 1.2 to 1.25 increased 
incidence of cirrhosis, digestive malignancies, and 
overall malignancies in those veterans exposed to this 
amount of radiation.  There is about a 62% excess rate 
of cancer in the atomic veterans.  Additional studies of 
the atomic bomb survivors of Nagasaki also show that 
there is about a 10 percent incidence of liver cell 
cancer in those survivors.  I think it is likely that 
the etiology of this cirrhosis is on the basis of his 
exposure.  Although there is a history of alcohol use in 
[the Veteran], you would expect that the alcohol would 
give only micronodular cirrhosis.  The appearance of the 
cirrhotic liver was that of a macronodular disease which 
is not what would be seen in alcoholic liver disease.  
In addition there were no histological components of the 
liver that would suggest it was on the basis of alcohol.  
Also, if there is an increased incidence of 
hepatocellular carcinoma on the basis of alcohol it is 
only slightly increased in amount.  It is my feeling 
that although the etiology of his cirrhosis is not clear 
it probably arose on the basis of exposure to radiation 
and the hepatocellular carcinoma arose in the cirrhotic 
liver.  There is no evidence of clear risk factors for 
hepatocellular carcinoma such as hepatitis B, 
hemochromatosis, or alpha 1 deficiency.

In summary, [the Veteran] died of hepatocellular 
carcinoma arising in a cirrhotic liver.  The etiology of 
the cirrhosis is unknown although this probably arose as 
a basis of radiation due to atomic testing and the 
cirrhosis then gave rise to the hepatocellular 
carcinoma.  Based on the liver biopsy there is no 
evidence of alcohol causing his cirrhosis.  The 
appearance of the liver biopsy suggests a macronodular 
cirrhosis which is not consistent with alcohol induced 
cirrhosis.  I hope this has been helpful, do not 
hesitate to contact me if I can be of further 
assistance.

In a September 1995 letter, he made the following comments: 

I am enclosing a copy of the pathology report on [the 
Veteran's] liver.  The opinion that [the Veteran's] 
liver cancer arose in a cirrhotic liver on the basis of 
radiation is based on the fact that we have excluded 
viral hepatitis B, hemochromatosis, and alpha-1-
antrypsin, which would be pre-existing risk factors.  
Therefore, we are left with a tumor in a cirrhotic liver 
not due to any of the common etiologic agents.  In 
excluding these possibilities and given the fact that 
[the Veteran] was exposed to radiation in the early 
1950's it is most likely that his liver cancer arose as 
a result of the radiation exposure.  This opinion is 
based on the fact that we have excluded other 
possibilities and this is the most likely reason.  I 
hope this has been helpful.  Call me with any further 
questions.

A letter dated in June 1997 from the same physician contains 
the following comments:

[The Veteran] died of Hepatocellular carcinoma of the 
liver arising in a cirrhotic liver.  The etiology of the 
cirrhosis did not suggest hepatitis B, hemochromatosis, 
or alpha-1-antitrypsin deficiency.  [The Veteran] died 
prior to the availability of hepatitis C testing.  A 
recent article in Radiation Research 135;418-439;1993 
showed there was a higher incident of various non-cancer 
diseases in the atomic bomb survivors from 1958 to 1986 
and this included increased mortality from liver 
cirrhosis.  The article includes a dosimetry system 86 
estimates for the subjects for which that was available.  
The absence of both sero-positivity to hepatitis B 
surface antigen and hepatitis B core IgG antigen mean 
that he was never infected with hepatitis B. I hope this 
has been helpful.

The Board notes that a copy of the article cited by Dr. K. is 
contained in the claims file.

In addition, Dr. B., in his June 2001 letter, supported the 
findings of Dr. K.  In particular, he cited various portions 
of Dr. K.'s statements which he agreed with including the 
following: "The patient does not have any risk factors for 
HCC as described by Dr. K."  

In the Board's August 2001 remand, the Board also requested 
the following: "...an independent medical expert opinion for 
the purpose of obtaining an opinion regarding the etiology of 
the Veteran's fatal liver cancer.  The medical expert should 
review the entire claims file and provide opinions as to 
whether (1) the Veteran's fatal liver cancer was caused by 
cirrhosis of the liver due to alcoholism or hepatitis B, 
and/or whether (2) the Veteran's fatal liver cancer was 
caused by radiation exposure. 

In October 2002, this opinion was sought from the Under 
Secretary for Health.  In the request, it was noted that VA 
records diagnosed the Veteran as having alcoholism.  In 
addition, he was diagnosed as having a history of hepatitis; 
however, a subsequent November 1989 record was negative for 
hepatitis B.  The Veteran underwent a liver transplant in 
January 1990 as a result of being diagnosed with 
hepatocellular carcinoma of the liver.  The request cited to 
the letters of Dr. K. who opined that the Veteran's liver 
cancer arose in a cirrhotic liver as a result of radiation 
exposure.  The request noted that Dr. K. stated that he was 
able to exclude viral hepatitis B, hemochromatosis, and 
alpha-1-antitrypsin as causes of the cirrhosis of the 
Veteran's lever.  However, the request indicated that Dr. K. 
did not address dose estimates or the Veteran's alcoholism 
and their roles as potential causes of the Veteran's liver 
cancer.  The request also cited to the previous VA opinions 
which indicated that the Veteran's liver cancer was not the 
result of radiation exposure because the Veteran was exposed 
to such low doses of ionizing radiation.  The request also 
referred to Dr. B.'s opinion that liver cancer was caused by 
inservice radiation exposure.  The request noted that Dr. B. 
concurred with Dr. K.'s opinion; however, Dr. B. also did not 
address the Veteran's alcoholism or hepatitis B and their 
impact on the development of liver cancer.  

Based on the foregoing, an independent medical opinion was 
obtained in February 2003 from a physician from the 
Washington Hospital Center, Washington Cancer Institute.  
This physician, D.J.P., M.D., stated that the Veteran's files 
were reviewed.  This physician accepted the upwardly revised 
dose estimate information although the Board notes that the 
RO later obtained a revised dose estimate as a result of a 
May 2003 report from the National Research Council on 
reconstructed radiation doses.  Based on the Veteran's 
testimony before his death, the appellant's testimony, 
historical records and documents for the Veteran and 
Operation BUSTER-JANGLE, the Defense Threat Reduction Agency 
revised the Veteran's radiation dose estimate to 0.13 rem 
with an upper bound of 0.31 rem.  See December 2007 letter 
from Defense Threat Reduction Agency.  As noted by the RO in 
the September 2007 Supplemental Statement of the Case, both 
of the figures provided in the updated dose estimate report 
were lower than the 0.402 rem used to arrive at the medical 
opinion by the independent medical expert, Dr. P., and thus, 
a request for another opinion based on the lower estimate was 
noted to be of no probative value.  In the February 2003 
opinion, Dr. P. indicated that the Veteran entered alcoholic 
rehabilitation from December 12, 1986 to January 16, 1987.  
The summary stated that the onset of his alcoholism was at 
age 20.  He also noted that the Veteran was a heavy smoker.  
A liver biopsy done on January 2, 1990 and reported as 
Pathology number 90-0,008 from Ohio State University 
Hospital, concludes that he had micro and macronodular 
cirrhosis and hepatocellular carcinoma.  Dr. P. stated that 
there was abundant evidence that alcoholism leads to 
cirrhosis and cirrhosis to hepatocellular carcinoma.  He 
cited to medical information which stated that 15 percent of 
those with alcoholic cirrhosis will develop hepatocellular 
carcinoma, and that tobacco smoking and heavy alcohol 
consumption are associated with increased risk of 
hepatocellular carcinoma, especially when these two exposures 
occur together.  Therefore, Dr. P. concluded that it was very 
likely that alcohol and tobacco led to the liver cancer and 
very unlikely that the small amount of radiation to which he 
was exposed in 1953 was in any way etiologic.  

Again, VA must weigh the relevant evidence in this case.  The 
Board finds that the most probative evidence of record is the 
recent medical opinion of Dr. P. from the Washington Hospital 
Center.  The Board affords more probative value to this 
opinion than to the medical statements/reports of Dr. K. and 
Dr. B. because those physicians did not adequately discuss 
and address all of the Veteran's risk factors for developing 
liver cancer.  In particular, alcoholism, as opposed to 
alcohol use, and tobacco were not adequately explored.  Even 
accepting the disagreement between medical professionals 
regarding the use of alcohol as a risk factor in the 
Veteran's particular case, Dr. K. and Dr. B. did not rely on 
the accurate radiation information.  As noted, the Board has 
herein determined that the dose estimate is adequate in this 
case.  Since neither of those physicians relied on the 
accurate radiation information, the basis for each opinion is 
flawed.  An opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994). 

Conversely, Dr. P. addressed those issues in depth and 
provided a complete rationale for his opinion that the liver 
cancer was not etiologically related to any inservice 
radiation exposure.  He was apprised of the accurate 
radiation dose information and relied on the accurate 
information.  As such, that opinion is more probative than 
the converse opinions in this case.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence shows that exposure to ionizing radiation in service 
did not cause the Veteran's liver cancer or his cirrhosis of 
the liver. 

Accordingly, the Board concludes that service connected 
disability did not cause or contribute substantially or 
materially to cause the Veteran's death.


Accrued Benefits Based on a Claim for Service Connection  for 
Liver Cancer Pending at the Time of the Veteran's Death

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008).  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The Veteran died in March 1990, before the date of enactment.  
Therefore, the appellant's claim is not considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

The Veteran had a claim for service connection for liver 
cancer which was pending at the time of his death.  However, 
for the reasons set forth above, the Board has herein 
determined that liver cancer was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to radiation 
in service.  

Accordingly, the Board concludes that the criteria for 
payment of accrued benefits based on a claim for service 
connection for liver cancer which was pending at the time of 
the Veteran's death are not met for the same reasons 
previously addressed above.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Accrued benefits based on a claim for service connection for 
liver cancer pending at the time of the Veteran's death is 
denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


